SULLIVAN, Judge
(dissenting):
The Court of Military Review (now the Court of Criminal Appeals) has unique appellate powers especially in the area of sentencing. See Ryder v. United States, — U.S. —, 115 S.Ct. 2031, 132 L.Ed.2d 136 (1995). Where it overlooks an assigned error, a remand for reconsideration is appropriate. See United States v. Johnson, 42 MJ 443, 446 (1995) (Remands are “reflections of our respect and recognition of the high quality and expertise of the now Courts of Criminal Appeals.”). In this regard, I further note that I agree with Senior Judge Everett that the overlooked assignment of error is not clearly without legal merit. See United States v. Hill, 27 MJ 293, 296-97 (CMA 1988).
The cases cited by the majority do not directly support the conclusion that the prosecutor’s cross-examination of the victim concerning uncharged misconduct was appropriate. The “specific contradiction” rule noted by the majority is not applicable. It states only that “a witness may not be impeached by extrinsic evidence (contradiction by another witness or evidence) on a collateral issue.” United States v. Tarantino, 846 F.2d 1384, 1409 (D.C.Cir.1988). It simply does not justify the challenged cross-examination as within the scope of direct examination. See Mil.R.Evid. 611(b), Manual for Courts-Martial, United States (1994 ed.).
The cross-examination of the victim as to other acts of sexual misconduct by appellant may or may not impeach or undermine her testimony that she wanted appellant to stay at home and not go to jail. See generally United States v. Banker, 15 MJ 207, 210 (CMA 1983). In any event, I think the majority should explain, not simply assert, how a victim’s personal view of punishment is somehow rebutted by showing additional acts of misconduct by appellant. Finally, I do not understand the relevance of appellant’s desire to preserve his pretrial agreement to this question. In this posture, I would remand this ease to the Court of Criminal Appeals for its action.